UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2011 Or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 000-22024 ————— NEW LEAF BRANDS, INC. (Exact name of registrant as specified in its charter) ————— Nevada 77-0125664 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) One De Wolf Road Suite 208, Old Tappan, New Jersey 07675 (Address of principal executive offices) (Zip Code) (201)784-2400 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þYes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of July 14, 2011, there were143,229,126 shares of our common stock, $0.001 par value, outstanding. NEW LEAF BRANDS, INC. INDEX Page PART I – FINANCIAL INFORMATION Item 1 Financial Statements 3 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3 Quantitative and Qualitative Disclosures About Market Risk 25 Item 4T Controls and Procedures 25 PART II – OTHER INFORMATION Item 1 Legal Proceedings 26 Item 1A Risk Factors 26 Item 4 Removed and Reserved 27 Item 5 Other Information 27 Item 6 Exhibits 28 2 PART I – FINANCIALINFORMATION ITEM 1 – FINANCIAL STATEMENTS NEW LEAF BRANDS, INC. Condensed Consolidated Balance Sheet Unaudited March 31, December 31, (Unaudited) Assets Current assets Cash & cash equivalents $ $ Accounts receivable, net of allowance of $35,000 for March 31, 2011 and December 31, 2010 Inventories Prepaid expenses and other assets Total current assets Property and equipment, net Intangible assets, net Total assets $ $ Liabilities and Stockholders' Deficit Current Liabilities Accounts payable $ $ Accrued liabilities Accrued liabilities related party Interest payable Short-term notes Notes payable to related parties Current portion of long-term debt Total current liabilities Long-term debt Derivative liabilities Total long-term liabilities Total liabilities Commitment and contingencies (Note 12) Stockholders' deficit Cumulative Convertible Preferred stock, $0.001 par value per, convertible 1,000 shares authorized; 218 issued and outstanding (liquidation preference $5,236,917 and $0, respectively) - - Common Stock, $0.001 par value per share, 500,000,000 shares authorized, issued and outstanding: 77,163,901 at March 31, 2011 and 75,761,856 at December 31, 2010 Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to the consolidated financial statements 3 NEW LEAF BRANDS, INC. Condensed Consolidated Statements of Operations Unaudited Three Months Ended March 31, Net Sales $ $ Cost of goods sold Gross profit Operating expenses: Shipping & handling Marketing General and administrative Depreciation & amortization Total operating expenses Loss from operations ) ) Other income (expense) Miscellaneous (expense), net ) ) Interest expense, net ) ) Loss on settlement of accounts payable and extinguishment of long-term debt ) ) Amortization of debt discount & deferred financing costs ) ) Change in fair value of derivative liabilities ) Total other income (expense) ) Loss from operations before provision for income taxes ) ) Provision for income taxes - - Net loss $ ) $ ) Net loss per share-basic and diluted Net loss per share-basic and diluted $ ) $ ) Basic and diluted weighted average common shares outstanding See accompanying notes to the condensed consolidated financial statements 4 NEW LEAF BRANDS, INC. Condensed Consolidated Statement of Cash Flows Unaudited Three months ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in) operating activities: Depreciation & amortization Loss on extinquisment of debt Amortization of debt discount & deferred financing cost - Warrants issued for services Stock based compensation Common stock issued for services Change in fair value of derivative liabilities: ) Changes in assets & liabilities: Accounts receivable ) ) Inventories ) Prepaid expenses and other current assets ) ) Accounts payable ) Accrued liabilities ) Net cash (used in) operating activities ) ) Cash flows from investing activites: Purchase of property and equipment - ) Net cash (used in) investing activities - ) Cash flows from financing activities Proceeds from notes payable - Net proceeds from sale of common stock - Net proceeds form sale of preferred stock and warrants Principal payments on notes payable ) ) Net cash provided by financing activities Net increase (decrease) in cash for the period ) Cash and cash equivalents at the beginning of period Cash and cash equivalents at the end of period $ Cash paid during the period for: Interest $ $ NONCASH INVESTING AND FINANCING ACTIVITIES: Settlement of accounts payable for shares and warrants Conversion of debt obligations - Forgiveness of earn-out and reduction of intangibles - Issuance of warrants in connection with common stock and debt offering - See accompanying notes to the condensed consolidated financial statements 5 1. Organization and Basis of Presentation The condensed consolidated financial statements include NEW LEAF BRANDS, INC. (“the Company”) and its wholly-owned subsidiaries, Baywood New Leaf Acquisition, Inc. and Nutritional Specialties. Nutritional Specialties was acquired by the Company in March 2007 and sold in July 2009. The Company develops, markets and distributes healthy and functional ready-to-drink (“RTD”) beverages. The Company distributes its products through independent distributors both internationally and domestically. The Company was incorporated in Nevada on June 13, 1986 as Baywood Financial, Inc In March 1992, the Company changed its name from Baywood Financial, Inc. to Baywood International, Inc. In March 2007, Baywood International, Inc.created the acquisition subsidiary Baywood Acquisition Inc. to acquire Nutritional Specialties. Baywood Acquisition Inc. changed its name to Nutritional Specialties Inc In September 2008, Baywood International, Inc.created the acquisition subsidiary Baywood New Leaf Acquisition, Inc. to acquire Skae Beverage International. In October 2009, Baywood International, Inc. changed its name to New Leaf Brands, Inc. The accompanying condensed consolidated financial statements include all adjustments (consisting only of normal recurring adjustments) which are, in the opinion of management, considered necessary for a fair presentation of the results for the periods presented. The information included in this Quarterly Report on Form 10-Q should be read in conjunction with the consolidated financial statements and accompanying notes included in our Annual Report on Form 10-K for the year ended December 31, 2010. The results of operations for interim periods are not necessarily indicative of the results that may be expected for any other interim period or for the full year. We have made certain reclassification adjustments to conform prior-period amounts to the current presentation, primarily related to booking derivative liabilities in connection with the issuance of certain warrants and options (see Note 3). 2. Going Concern The Company has a history of recurring losses from continuing operations, deficiencies in working capital and limited cash on hand. As ofMarch 31, 2011, it has also been unable to generate sustainable cash flows from operating activities. In addition, the Company has $1,483,299 in debt and related party obligations payable within the next twelve months including an obligation which is currently in default (see Note 8). For the three months ended March 31, 2011, the Company’s loss from continuing operations is $1,616,149. As of March 31, 2011, the Company’s cash and cash equivalents and working capital deficiency are $38,052 and $3,696,519, respectively. Collectively, these factors raise substantial doubt about the Company’s ability to continue as a going concern. The Company is dependent upon its ability to obtain the necessary financing. The Company believes that its existing cash resources, combined with projected cash flows from operations, will not be sufficient to execute its business plan and continue operations for the next twelve months without additional funding. The Company intends to continue to explore various strategic alternatives, including asset sales and private placements of debt and equity securities to raise additional capital. In January 2011, the Company raised an additional gross proceeds of $1,215,000 pursuant to a private placement of promissory notes and warrants (see Note 9). The Company has also recently borrowed an aggregate of $400,000 (see Note 14). Management believes that its existing beverage business can eventually achieve profitability and positive cash flow. In addition to paying down and restructuring its debt, management is actively taking steps to reduce the Company’s future operating expenses and increase future sales. However, the Company cannot provide any assurance that operating results will generate sufficient cash flow to meet its working capital needs and service its existing debt or that it will be able to raise additional capital as needed. The consolidated financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result should the Company be unable to continue as a going concern. 6 3. Summary of significant accounting policies The Company has identified the policies below as critical to its business operations and the understanding of the results of its operations. The impact and any of its associated risks related to these policies on the Company’s business operations are discussed throughout this section. Inventories Inventories, as estimated by management, consist primarily of finished goods, but at times will include certain raw materials and are recorded at the lower of cost (average cost basis) or market. The inventory is comprised of the following: March 31, 2011 December 31, 2010 (Unaudited) Finished goods $ $ Raw materials Total inventories $ $ Property and Equipment Property and equipment are stated at cost and depreciated using the straight-line method over the estimated useful lives of five years. Intangible assets Intangible assets consist of brand value resulted from the September 9, 2008 acquisition of certain net assets from Skae Beverage International, LLC.Intangible assets consisted of the following at March 31, 2011 and December 31, 2010: Brand Value – New Leaf Brands Asset value at December 31, 2010 $ Accumulated amortization as of December 31, 2010 ) Net asset value at December 31, 2010 $ Asset value at March 31, 2011 $ Accumulated amortization as of March 31, 2011 ) Net asset value at March 31, 2011 $ The Company evaluates intangible assets for potential impairment on an annual basis or whenever events or circumstances indicate that an impairment may have occurred in accordance with the provisions of Intangibles-Goodwill and Other Topic of the Codification (ASC Topic 350-30), which requires that other intangible assets be tested for impairment using a two-step process. The first step of the impairment test, used to identify potential impairment, compares the estimated fair value of the reporting unit containing the amortizing intangible with the related carrying amount. If the estimated fair value of the reporting unit exceeds its carrying amount, the reporting unit’s amortizing intangible is not considered to be impaired and the second step is unnecessary. There have been no impairment of the intangible assets during the three months ended March 31, 2011. 7 The brand value (including Trademarks and Trade Names)are being amortized over a ten-year period.Amortization expense for the three months ended March 31, 2011 and 2010was $120,624 and $120,626, respectively. Based on the Company's amortizable intangible assets as of March 31, 2011, amortization expense is expected to be approximately $361,872, for the remainder of 2011 and range from approximately $482,500, for each of the next five fiscal years. Option -Warrants issued on debt and beneficial conversion The Company estimates the fair value of each option and warrant grant on the date of grant using the Black-Scholes-Merton option-pricing model.The option and warrant estimates are based on the following assumptions for the three months ended March 31, 2011 and 2010: March 31, March 31, Dividend yield – – Volatility 56% - 98 % 99% to 111 % Risk free interest rate 0.2% to 2.4 % 2.4% to 3.3 % Expected term 0.29to5years 5to7years Forfeiture rate (options) 8
